Gaynor, J.:
The complaint alleges permanent injúries in general terms. A bill of particulars thereof should have been ordered. It was appar-. ently denied on the ground that the defendant would not, as a condition of granting the motion, waive its right to have a physical examination of the plaintiff. This Was error. The particulars of the injuries may in themselves furnish reason.for a physical examination. Too many other particulars were asked for, and the habit in that respect should be restrained.
The order should be' reversed and the motion granted in respect of permanent injuries, without costs.
Hirsohberg, P. J., Jenks, Hooker and Rich, JJ., concurred.
Order reversed and motion granted "for á bill of particulars in respect of pérmanent injuries claimed, without costs.